Citation Nr: 1128866	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial or staged rating in excess of 10 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2004 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and an initial rating of 10 percent for diabetes mellitus. 

In November 2009, the Board remanded the appeal for further development.  

In February 2011, the RO granted an increased staged rating of 20 percent, effective July 22, 2008.  The RO also granted a total schedular rating for posttraumatic stress disorder, effective the date of service connection.  As this benefit was granted in full, it is no longer before the Board for adjudication.  


FINDINGS OF FACT

1.  Prior to July 22, 2008, the Veteran's diabetes mellitus was controlled by diet only. 

2.  Starting July 22, 2008, the Veteran's diabetes mellitus is controlled by oral medication and diet but without regulation of activities.  There is no history of episodes of ketoacidosis or hypoglycemic reactions.  

3.  Starting April 15, 2009, the Veteran was prescribed continuous oral medication for control of hypertension as a complication of diabetes.  The Veteran's history of blood pressure measurements is predominantly less than 100 mmHg diastolic and 160 mmHg systolic.  

4.  There is no credible lay or medical evidence of other diabetic complications such as peripheral neuropathy, retinopathy, or nephropathy. 



CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 10 percent prior to July 22, 2008 and a staged rating in excess of 20 percent thereafter have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).  

2.  The criteria for a rating of 10 percent, but not higher, for hypertension as a complication of diabetes mellitus starting April 15, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002; 38 C.F.R. §§ 3.321, 42. 4.3, 4.7, 4.104, Diagnostic Code 7101, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and outpatient records.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps with combat duty in the Republic of Vietnam from October 1967 to November 1968.  The Veteran contends that his diabetes mellitus is more severe than is contemplate by the initial and staged ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records are silent for any symptoms, diagnoses, or treatment for diabetes.  The Veteran served in the Republic of Vietnam in 1967-68 and is presumed to have been exposed to herbicides.  Diabetes mellitus is among those diseases for which a presumption of service connection based on exposure to herbicides in Vietnam is warranted.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Records of primary care from a private physician starting in January 2002 were obtained and associated with the claims file.  The records are partially legible.  In March 2000, the physician noted, "Diabetic teaching - done."   In July 2003, the physician noted, "Diabetes mellitus - allergic meds - with diet control."  

In October 2002, a private neurologist examined the Veteran for a disorder of his right hand.  The physician noted the Veteran's reports of a history of diabetes.  The Veteran reported that he had been taking medication but that his blood sugar measurements had stabilized and that he no longer used medication.  

In a statement received in October 2003, the Veteran reported that he had been diagnosed with diabetes mellitus but did not describe the treatment regimen.  

In August 2004, the RO granted service connection and a 10 percent rating for diabetes mellitus controlled only by diet.   The same month, a VA primary care physician noted that recent laboratory testing showed that the Veteran's diabetes was "borderline." 

In November 2004, a VA physician noted the Veteran's report of a diagnosis of diabetes three to four years earlier and that he was initially prescribed oral medication.  The Veteran reported that five to six months prior to the examination, the oral medication was discontinued and that the Veteran was controlling diabetes with diet only.  The Veteran also reported that he experienced a slight numbness and tingling sensation in his feet.  However, on examination, microfilament testing of the feet and hands was normal.  The physician noted that dystonia of the right hand was not related to diabetes.  A concurrent ophthalmologic examination showed no diabetic visual impairment or disability.  The physician noted, "no impotency or knowledge of nephropathy," but inconsistently also noted, "Diabetes mellitus, type II with laboratory evidence of nephropathy."  

VA outpatient treatment records from August 2004 to July 2008 showed ongoing monitoring of the Veteran's diabetes with periodic laboratory tests and comprehensive lists of prescribed medication.  There were no entries for medications associated with diabetes or clinical comments that medications or restriction of activities were necessary for control of the disease.  On several occasions, clinicians advised increased exercise or activity.  Clinicians did note that blood sugar measurement remained high because of excessive alcohol use and recommended an inpatient program to reduce that use.  In January 2008, the Veteran reported that his diabetes was borderline and that he did not check blood sugar measurements at home.   Diabetes medication was not listed by the primary care physician in notes of a May 2008 clinical encounter. 

On July 22, 2008, a primary care physician noted the results of a "medication reconciliation" and included oral diabetes medication in the listing of all prescribed medications.  This medication was continued through June 2010 with no orders for insulin or restricted activities.  

On April 15, 2009, a VA primary care physician began prescribing oral medication for the treatment of hypertension.  Up to this date, VA primary care records since 2004 showed the Veteran's blood pressure measurements as predominantly less than 100 mmHg diastolic and less than 160 mmHg systolic.  On examination, the Veteran's blood pressure was 128/87 mmHg.  The physician did not clearly diagnose hypertension or indicate the reason for the medication. 

In November 2009, the Board remanded the claim for an increased initial rating for the RO to obtain records of VA and private treatment, if any, since November 2007 and for a VA examination to determine the current degree of severity of the Veteran's diabetes.  

Additional records of VA outpatient and inpatient medical care through October 2010 have been received and associated with the claims file.  The Veteran submitted additional evidence related to another issue on appeal but did not identify any sources of private care or submit additional private treatment records for diabetes.  A comprehensive VA examination for diabetes was performed in June 2010 and an examination report has been associated with the claims file.  The Board concludes that there has been substantial compliance with the instructions of the November 2009 remand because current treatment records were obtained and because an adequate examination was performed.  

In June 2010, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report of a diagnosis of diabetes in 2001 after seeking treatment for dizziness and weakness.  The Veteran reported that he was prescribed oral medication at that time but was experiencing panic attacks, continued dizziness, nausea, and confusion.  His physician discontinued the medication and the Veteran managed diabetes with diet only.  The Veteran reported that he next used oral medication starting in 2009 but continued to experience dizziness when the medication was increased to higher doses.  The physician noted that the Veteran had no history of episodes of ketoacidosis or hypoglycemic reactions and was not restricted in the performance of strenuous activities.  The Veteran reported no symptoms of other complications of diabetes except for a progressive deterioration of vision. 

On examination, the Veteran's blood pressure was 140/72, 131/82, and 130/80 mmHg.  Renal function testing was normal.  The only neurological deficits were associated with dystonia of the right hand.  An ophthalmological examination showed the presence of cataracts, a right eye corneal scar, age and smoking related macular degeneration but no diabetic retinopathy.  The PA diagnosed hypertension with onset in 2009 and indicated that the disorder was a complication of diabetes with continuous medication required for control.   The PA also noted that laboratory results for hemoglobin A1C were above the normal and that oral medication was required for control of diabetes.  The PA noted no requirements for insulin or restriction of activities. 

In September 2010, the Veteran was hospitalized for a constellation of symptoms including indications of renal failure.  The symptoms were ultimately diagnosed as hyponitremia which is a low level of nitrogen in the blood associated with protein malnutrition and overhydration.  See Dorland's Illustrated Medical Dictionary, 808
(28th Ed., 1994).  Attending physicians attributed the symptoms to excessive ingestion of beer.  While under inpatient care, the Veteran's oral diabetes medication was stopped and an insulin regime was started.  After discharge in October 2010, the insulin treatment was terminated and oral medication was resumed with adequate control.  

In a May 2011 brief, the Veteran cited the November 2004 VA examiner's notation that the Veteran's oral medication was stopped five to six months earlier, suggesting that he was using medication from the date of service connection in May 2003 for a period of approximately one year.  

The Board concludes that an initial or staged rating in excess of 10 percent for diabetes mellitus is not warranted prior to July 22, 2008.   The Board acknowledges the Veteran's contention based on the November 2004 VA physician's notations.  However, as he did not have the claims file available for review, his comments are based only on reports from the Veteran.  Although the Veteran is competent to report on the timing of his use of prescription medications, his information is not credible because it is inconsistent with the records of a private physician in 2002 and 2003 who noted no use of oral medication and that the Veteran experienced an allergic response to oral medications.  Further, the VA PA in June 2010 noted the Veteran's reports that he was first diagnosed in 2001 and ceased medication because of an allergic reaction.  The Veteran reported no use of medication until 2009, although VA records first showed prescription medication for diabetes in July 2008.  

The Board concludes that a staged rating of 20 percent, but not higher, is warranted starting with the first record of prescription medication for diabetes in VA outpatient treatment records on July 22, 2008.   The PA in June 2010 also noted that diabetes was controlled with diet and oral medication.  A higher rating is not warranted because the Veteran's diabetes is controlled with oral medication and diet but without insulin or restriction of activities.  There is no record of episodes of ketoacidosis or hypoglycemic reactions.   For a one month period of hospitalization in September to October 2010, the Veteran's oral medication was replaced but not supplemented with insulin.  He was returned to an oral medication/diet regimen upon discharge with no clinical indication that his diabetes had become chronically more severe.  The hospitalization was for renal failure unrelated to diabetes.    

However, the Board concludes that an additional rating of 10 percent is warranted starting April 15, 2009 for hypertension as a separate complication of diabetes in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The VA outpatient records showed that oral medication was started for control of high blood pressure.  In June 2010, the VA PA confirmed a diagnosis of hypertension as a complication of diabetes.   The VA outpatient records since 2004 showed blood pressure predominantly less than 100 mmHg diastolic and 160 mmHg systolic but the disorder required continuous medication for control since April 15, 2009.  Therefore, a 10 percent rating under Diagnostic Code 7101 is warranted.  A higher rating is not warranted because the history of blood pressure measurements is not predominantly 110 mmHg or more diastolic or 200 mmHg or more systolic.  

The Board considered whether there is sufficient credible lay or medical evidence of other diabetic complications.  The VA examiner in November 2004 provided conflicting statements regarding nephropathy.  However, there are no other references to renal deficits or disease elsewhere in the substantial record history.  Renal failure in September and October 2010 was diagnosed as hyponitremia.  Examinations in June 2010 found no evidence of diabetic peripheral neuropathy or retinopathy.   Therefore, compensation for other diabetic complications is not warranted.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented nor does the record contain any evidence that his particular service-connected diabetes mellitus or associated hypertension results in a unique disability that is not addressed by the rating criteria which contemplates the level of laboratory measurements and types of medical regiments used to control the disorders.  Throughout the period covered by this appeal, the Veteran was rated as totally disabled from service-connected posttraumatic stress disorder.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent prior to July 22, 2008 and a staged rating in excess of 20 percent thereafter for diabetes mellitus is denied. 

A rating of 10 percent, but not greater, for hypertension as a complication of diabetes effective April 15, 2009 is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


